Citation Nr: 0534453	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-31 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus, to include on 
a secondary basis.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty for training from June 1957 
to December 1957 and on active duty from January 1958 to 
January 1966.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which denied entitlement to service 
connection for tinnitus.

In December 2003, the veteran testified before a Decision 
Review Officer at a hearing held at the RO in St. Louis, 
Missouri.

In August 2004, the Board remanded this case to the VA 
Appeals Management Center (AMC) for additional evidentiary 
development.  This was accomplished, and in August 2005, the 
AMC issued a supplemental statement of the case (SSOC) which 
continued to deny the veteran's claim.  The case has been 
returned to the Board for further appellate proceedings. 

Issues not in appellate status

In the June 2003 rating decision, the RO also granted service 
connection for bilateral hearing loss and assigned a 
noncompensable disability rating. The veteran disagreed with 
the noncompensable rating assigned for bilateral hearing loss 
and thereafter perfected his appeal.  However, during his 
December 2003 hearing, the veteran submitted a signed 
statement withdrawing his appeal on the issue of the rating 
assigned his service-connected bilateral hearing loss.  See 
38 C.F.R. § 20.204 (2005).  The issue of entitlement to a 
compensable rating for bilateral hearing loss is therefore 
not before the Board.

In an April 2004 rating decision the Lincoln RO denied 
service connection for vertigo. The veteran has not disagreed 
with that decision, and that issue therefore is not before 
the Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C. § 7105, filing of a notice of 
disagreement initiates appellate review in VA administrative 
adjudication process, and the request for appellate review is 
completed by claimant's filing of a substantive appeal after 
a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed tinnitus.

2.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected disabilities and his currently diagnosed 
tinnitus.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  Tinnitus is not proximately due to, aggravated by, or is 
it the result of the veteran's service-connected 
disabilities.  38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
tinnitus on a direct basis (based on noise exposure and other 
incidents of his service in the United States Air Force) and 
on a secondary basis (based on the contention that the 
tinnitus was caused or aggravated by the veteran's service-
connected diabetes mellitus).

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence. 



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the September 
2003 statement of the case and in the August 2005 SSOC of the 
relevant law and regulations pertaining to his claim.  The 
Board's August 2004 remand served to further notify the 
veteran as to what was required to establish his claim on 
either a direct or a secondary basis.  

Crucially, the RO informed the veteran of the relevant law 
and regulations in a letter dated December 20, 2003, whereby 
the veteran was advised of the provisions relating to the 
VCAA, to include advising him of the need to provide evidence 
of a current disability and a relationship between the 
claimed tinnitus and an injury, disease, or event in service.  
A second, more detailed and updated VCAA letter was sent to 
the veteran on August 19, 2004 pursuant to the Board's 
remand.  In particular, the August 2004 VCAA letter informed 
the veteran as to what was required to establish service 
connection on a secondary basis.  See the August 19, 2004 
VCAA letter, page 6.  

The VCAA also requires VA to advise claimants of the relative 
responsibilities of VA and the claimant.  Together, the two 
VCAA letters advised the veteran that VA would obtain 
relevant Federal government records, including his service 
records, VA Medical Center records, and records from other 
Federal agencies such as the Social Security Administration.  
He was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal agency, to include records from state or 
local governments, private medical care providers, current or 
former employers, and other non-Federal governmental sources.  

The December 2002 VCAA letter specifically informed the 
veteran that "you must give us enough information about your 
records so that we can request them from the person or agency 
that has them.  It's still your responsibility to support 
your claim with appropriate evidence."  

The December 2002 VCAA letter also notified the veteran that 
VA would assist him by providing a medical examination or 
medical opinion if this was necessary to make a decision on 
his claim.  The Board's August 2004 remand contained similar 
language.  As will be discussed below, several VA 
examinations and opinions were secured.

The December 2002 letter instructed the veteran to "tell us 
about any additional information and evidence that you want 
us to try to get for you."  The August 2004 VCAA letter 
specifically informed the veteran to "Please provide us with 
any additional evidence or information you may have 
pertaining to your claim.  These statements satisfy the 
"give us everything you've got" provision contained in 
38 C.F.R. § 3.159(b).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio in 
that all four elements of notice were specifically addressed.

Review of the record reveals that the veteran was provided 
with notice of the VCAA prior to the initial adjudication of 
his claim, which was by rating decision in June 2003.  
Moreover, the veteran was provided with an even more detailed 
VCAA letter in August 2004 and was given ample opportunity to 
respond prior to the issuance of the August 2005 SSOC.  The 
veteran and his representative have not expressed any 
concerns concerning the VCAA notice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and reports of private and 
VA medical treatment. A VA audiology examination and opinion 
was completed in May 2003; a VA opinion was rendered in 
August 2003; and a VA ear examination was completed in 
October 2003.  Pursuant to the Board's remand, another VA 
audiology examination and opinion was completed in June 2005.  
The report of that examination reflects that the examiner 
recorded the veteran's past medical history, noted his 
current complaints, conducted a physical evaluation and 
rendered appropriate diagnoses and opinions.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  As noted in the Introduction above, 
the veteran presented personal testimony at a RO hearing in 
December 2003. 

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 



Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2005); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The veteran seeks service connection for tinnitus on a direct 
basis (due to noise exposure and other incidents of service) 
and alternatively on a secondary basis (secondary to his 
service-connected diabetes mellitus, including by way of 
aggravation).

Initial matter

As was noted elsewhere in this decision, in August 2004 the 
Board remanded this case for additional evidentiary and 
procedural development, to include issuing a VCAA letter 
which pertained to the secondary service connection claim; 
requesting additional information from the veteran; obtaining 
another examination and opinion, and readjudicating the 
claim.  This has all been accomplished.  The VCAA letter was 
sent to the veteran later in August 2004; he responded in 
October 2004.  A VA examination and opinion was obtained in 
June 2005.  Finally, the AMC readjudicated the claim in the 
August 2005 SSOC, to include on a secondary basis and further 
to include the Allen aggravation contention raised by the 
veteran.  
The Board's remand has thus been fully complied with.  Cf. 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [compliance 
with remand instructions is neither optional nor 
discretionary; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].    

Direct service connection

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service disease or injury; and (3) medical 
nexus.  See Hickson, supra.

With respect to element (1), it is uncontroverted that the 
veteran currently has tinnitus.

Concerning element (2), the veteran's service medical records 
do not refer to tinnitus, which was evidently first 
complained of and diagnosed a number of years after he left 
military service.  The veteran has, however, testified that 
he was exposed to acoustic trauma in service, and VA 
examiners have identified service medical records which refer 
to "aural fullness".  An October 2003 VA examiner stated 
that this "sounds like eustachian tube dysfunction."  The 
Board therefore finds that element (2) has been met.   

Turning to crucial element (3), there are several medical 
nexus opinions of record, all of which are unfavorable to the 
veteran's claim.   In May 2003, a VA examiner 
opined that it was not at least as likely as not that the 
tinnitus was related to military noise exposure.  The 
examiner based her opinion on the lack of complaints of 
tinnitus during service (the veteran reported first 
experiencing tinnitus in the mid 1970s).   The examiner also 
noted that post-service, the veteran worked in a shoe factory 
without ear protection, and that he also engaged in 
recreational hunting.
In August 2003, a VA audiologist rendered a similar opinion 
based on a records review.  The reason for the unfavorable 
opinion was the delay in the onset of the tinnitus.   
 
As noted above, the Board remanded this case for, inter alia, 
another VA examination and opinion.  With respect to direct 
service connection, the examiner, as had the previous 
examiners, determined that it was not at least as likely as 
not that the veteran's tinnitus was related to his military 
service.  While acknowledging in-service noise exposure and 
complaints of ear problems, the examiner noted that such 
complaints did not include tinnitus. The examiner concluded 
that, based upon the lack of in-service complaints of 
tinnitus, it was less likely than not that the current 
tinnitus was related to in-service acoustic trauma. 

There is no competent medical evidence to the contrary.  The 
veteran himself contends that such a relationship exists.  
However, it is now well-established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Thus, his opinion is entitled to 
no weight of probative value.  

The Board additionally observes that, as has been discussed 
in much detail in the VCAA section above, the veteran has had 
ample opportunity to present competent medical evidence in 
favor of his claim.  He has not done so.  See 5107(a) (West 
2002) [it is the claimant's responsibility to support a claim 
for VA benefits].

In short, element (3) has not been met, and the veteran's 
direct service connection claim fails on that basis.

Secondary service connection

The veteran also seeks service connection for tinnitus as 
secondary to his service-connected diabetes mellitus.  

The Board observes that the veteran is also service connected 
for bilateral hearing loss.  He evidently does not contend 
that the tinnitus is secondary to the hearing loss.  Indeed, 
in an October 2004 communication to VA , he appeared to 
contend exactly the opposite, namely that his hearing loss 
was due to the tinnitus.  In any event, as discussed below, 
the June 2005 VA examiner discounted any service-connected 
disability as a cause of the tinnitus.

As has been discussed above, in order for service connection 
to be granted on a secondary basis, three elements must be 
met:  (1) medical evidence of a current disability; (2) a 
service-connected disability; and (3) medical evidence of a 
nexus between the service-connected disease or injury and the 
current disability.  See Wallin, supra.

With respect to Wallin element (1), current disability, as 
discussed above the veteran has been diagnosed with tinnitus.  
Wallin element (1) is accordingly satisfied for the claim.  

With respect to Wallin element (2), service-connected 
disability, the veteran is service connected for diabetes 
mellitus and hearing loss.

Turning to crucial element (3), the Board remanded this case 
for a medical opinion on the matter of secondary service 
connection.  The June 2005 VA examiner specifically stated 
that it was less likely than not that the tinnitus was caused 
or chronically worsened by any service-connected disability.  
Instead, the examiner attributed the tinnitus to post-service 
occupational, and possibly recreational, noise exposure.    

There is no competent medical evidence to the contrary.  As 
has been discussed above with respect to the matter of direct 
service connection, the veteran's lay statements are not 
probative of a nexus between his tinnitus and his service-
connected conditions.  See Espiritu, supra; see also Voerth 
v. West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].

In short, element (3) has not been satisfied, and the 
secondary service connection  claim also fails.

Conclusion

In summary, for reasons and bases expressed above, the Board 
has concluded that the veteran's claim of entitlement to 
service connection for tinnitus may not be granted.  There is 
no competent medical evidence in favor of the claim, and 
several opinions against.  A preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for tinnitus, to include on 
a secondary basis, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


